Citation Nr: 1329605	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  07-21 515	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for duodenal ulcer, to 
include as claimed gastrointestinal problems due to an 
undiagnosed illness. 

2. Entitlement to service connection for coronary artery 
disease (CAD), claimed as a heart attack and angina. 



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran had verified active service from March 1979 to 
October 1991 with 2 years, 6 months and 4 days of prior 
active service. 

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of an August 2005 rating decision 
by the RO. 

In October 2009, the Veteran testified from the RO via a 
videoconference hearing before the undersigned Veterans Law 
Judge. A transcript of the hearing has been added to the 
record. 

The Board remanded the case to the RO in November 2009 and 
September 2011 for additional development of the record.  
The case is once again before the Board. 



FINDINGS OF FACT

1. The Veteran in this case served on active duty from March 
1979 to October 1991 with 2 years, 6 months and 4 days of 
prior active service.

2. On June 11, 2013, the Board was notified by the Social 
Security Administration that the Veteran had died in April 
2013.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims on 
appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2012); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, an appellant's claim does not 
survive his deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  

Such request must be filed not later than one year after the 
date of the appellant's death.  See Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, 
substitution in case of death of a claimant who dies on or 
after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until 
such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the VA regional office (RO) from which 
the claim originated (listed on the first page of this 
decision).  



ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


